Citation Nr: 1812007	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals, dislocation of the left thumb with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared for a video conference hearing in January 2013.  A transcript of the hearing has been associated with the claims file.

In March 2017, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the March 2017 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in October 2016.  Therefore, as service connection for an acquired psychiatric disability has been granted, the claim is no longer before the Board.


FINDINGS OF FACT

For the entire appeal period, the Veteran's left thumb disability has not manifested a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for residuals, dislocation of the left thumb with degenerative joint disease are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Code (DC) 5228 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, social security administration records, VA examination reports, and the statements of the Veteran.  

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5228.  DC 5228 is for the disability of: thumb, limitation of motion, and assigns a noncompensable (0 percent) disability rating for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  A 10 percent disability rating is warranted for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.  A 20 percent disability rating is warranted for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, for either the major or minor thumb.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran contends that his left thumb disability is worse than currently rated.  See September 2009 claim for an increased rating. 

Notably, the Veteran underwent surgery in June 2009 for his service-connected thumb disability.  He was in receipt of a 100 percent rating from June through the end of July 2009 for convalescence.  

In October 2009, the Veteran attended a VA Hand and Fingers Disability Benefits Questionnaire (DBQ) examination.  He was noted to be right hand dominant and continued to report significant pain in his thumb and that his condition was no better since his most recent surgery on it.  The Veteran reported participating in occupational therapy and wearing a brace.  The left thumb was noted to be shorter.  The Veteran also reported a decrease in left hand dexterity and noted other symptoms included pain, limited motion, and weakness.  He also noted numbness of his other left hand digits.  Upon examination, there was no gap between the left thumb pad and fingers but there was objective evidence of pain with on additional or new limitation of motion after repetitive motion.  Ankylosis of the IP and MP joint of the thumb was noted at 20 degrees of flexion. 
In November 2010, the Veteran attended a VA Hand and Fingers DBQ examination.  Upon examination, the active range of motion for the left thumb showed no gap between the thumb and fingers.  There was no objective evidence of pain and no additional loss of function with repetitive testing of motion.  The examiner noted decreased strength with a reported difficulty of fastening buttons.  An assessment of degenerative joint disease of the left 1st metacarpal was made. 

In a May 2011 VAMC treatment record assessment, it was noted that no further surgery would be of benefit to the Veteran and occupational therapy was recommended.

In April 2014, the Veteran attended a VA Hand and Fingers DBQ examination.  The Veteran stated that his left thumb condition has worsened and that he is having more pain and difficulty moving thumb since the second surgery in 2008.  The Veteran also reported that flare-ups impact the functioning of his hand with increased pain, swelling, stiffness, difficulty moving, and spasms.  The examiner noted a gap of less than an inch between the thumb pad and the fingers on his left hand.  Objective evidence of painful motion was noted at a gap of less than 1 inch.  Additional limitation of motion was noted after repetitive use testing as weakened movement, pain on movement, swelling, and incoordination.  No ankylosis was noted upon examination.  

Social Security Administration records received June 2017 noted a finding of disability based on severe impairments largely due a significant back disability, but also "osteoarthritis and allied disorders."  His status post left thumb arthroplasty was also noted.

The Veteran's outpatient clinical records do not contradict the findings noted above on examination.  The disability is mentioned in reference to past medical history. 

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the entire appeal period.  At worst, the Veteran's thumb condition manifested itself with a gap of less than an inch between the thumb pad and the fingers on his left hand.  Such warrants a noncompensable rating under the schedule.  However, due to the Veteran's pain and resulting functional loss noted on examination, the 10 percent currently assigned is warranted.  At no point in the appellate period did the Veteran's left thumb disability manifest itself with a gap of more than 2 inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, or cause sufficient functional loss to warrant an even higher rating.  Therefore, a disability rating in excess of 10 percent is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals, dislocation of the left thumb with degenerative joint disease is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


